Name: Commission Implementing Regulation (EU) NoÃ 386/2013 of 22Ã April 2013 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: tariff policy;  processed agricultural produce
 Date Published: nan

 27.4.2013 EN Official Journal of the European Union L 117/12 COMMISSION IMPLEMENTING REGULATION (EU) No 386/2013 of 22 April 2013 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States which is not in accordance with this Regulation can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 2013. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) Product consisting of 20 Ã ¼g to 5 mg recombinant human glycoprotein (laminin) in an aqueous storage buffer. The product is intended for use for coating cell culture vessels. It serves as a matrix for growing stem cells by improving the surface of such vessels to which the cells can adhere. The product does not provide nourishment for the stem cells and is to be used in combination with a cell culture medium in order to maintain or grow stem cells. 3504 00 90 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature and the wording of CN codes 3504 00 and 3504 00 90. As the product only serves as a matrix for growing stem cells and is to be used in combination with a cell culture medium it cannot be considered as a prepared culture medium of heading 3821 (see also the Harmonised System Explanatory Notes (HSEN) to heading 3821, exclusions). Classification of the product under heading 3822 is excluded because it is not used in the evaluation of physical, biophysical or biochemical processes or in analytical reactions (see also the HSEN to heading 3822, first paragraph). Laminins are other protein substances of heading 3504, not covered by a more specific heading (see also the HSEN to heading 3504, letter (B)). The product is therefore to be classified as other protein substance of heading 3504.